DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations of independent claims 1, 8 and 11.

A light-emitting diode (LED) net light, comprising: a plurality of electrical lines ; a plurality of LEDs, each of the plurality of LEDs connected across two adjacent electrical lines without breaking the plurality of electrical lines, the LEDs connected on the same electrical line being mutually spaced, the LEDs in a same row respectively connected to two different electrical lines and mutually spaced, the LEDs of two adjacent rows being interlacedly arranged, the plurality of LEDs serving as nodes to enable the plurality of electrical lines to stretch into a net structure, wherein the plurality of LEDs are surface-mount LEDs, each of the plurality of LEDs comprises two electrodes with different polarities, and the two electrodes of one of the plurality of LEDs are respectively connected to the two adjacent electrical lines which are adjacent to the LED connected thereto; and a plurality of light transmissive packages, respectively encapsulating the plurality of LEDs and the portion of the plurality of electrical lines connected to the plurality of LEDs; a power supply unit, the power supply unit comprises a positive connecting terminal and a negative connecting terminal, the positive connecting terminal is connected to an electrical line of the plurality of electrical lines, and the negative connecting terminal is connected an electrical line of the plurality of electrical lines which is adjacent to the electrical line, so as to form a parallel 

A light-emitting diode (LED) net light, comprising: a plurality of electrical lines ; a plurality of LEDs, each of the plurality of LEDs connected across two adjacent electrical lines without breaking the plurality of electrical lines, the LEDs connected on the same electrical line being mutually spaced, the LEDs in a same row respectively connected to two different electrical lines and mutually spaced, the LEDs of two adjacent rows being interlacedly arranged, the plurality of LEDs serving as nodes to enable the plurality of electrical lines to stretch into a net structure, wherein the plurality of LEDs are surface-mount LEDs, each of the plurality of LEDs comprises a positive electrode and a negative electrode, and the positive electrode and the negative electrode of one of the plurality of LEDs are respectively connected to the two adjacent electrical lines which are adjacent to the LED connected thereto; a plurality of light transmissive packages, respectively encapsulating the plurality of LEDs and the portion of the plurality of electrical lines connected to the plurality of LEDs; and a power supply unit including a positive connecting terminal and a negative connecting terminal, the plurality of electrical lines and the plurality of LEDs forms a serial circuit group, the positive connecting terminal is connected to one of the plurality of electrical lines, and the negative connecting terminal is connected to one of the plurality of electrical lines; wherein the plurality of electrical lines of the serial circuit group 

A light-emitting diode (LED) net light, comprising: a plurality of electrical lines ; a plurality of LEDs, each of the plurality of LEDs connected across two adjacent electrical lines without breaking the plurality of electrical lines, the LEDs connected on the same electrical line being mutually spaced, the LEDs in a same row respectively connected to two different electrical lines and mutually spaced, the LEDs of two adjacent rows being interlacedly arranged, the plurality of LEDs serving as nodes to enable the plurality of electrical lines to stretch into a net structure, wherein the plurality of LEDs are surface-mount LEDs, each of the plurality of LEDs comprises two electrodes with different polarities, and the two electrodes of one of the plurality of LEDs are respectively connected to the two adjacent electrical lines which are adjacent to the LED connected thereto; a plurality of light transmissive packages, respectively encapsulating the plurality of LEDs and the portion of the plurality of electrical lines connected to the plurality of LEDs; and a power supply unit including a positive connecting terminal and a negative connecting terminal, the plurality of electrical lines and the plurality of LEDs forms a plurality of serial circuit groups, each of the plurality of serial circuit groups connected to the positive connecting terminal by one of the plurality of electrical lines belonged thereto, and two adjacent serial circuit groups connected to the negative connecting terminal by a same electrical line.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875